           Case 2:20-cv-01623-JAD-NJK Document 61 Filed 11/10/20 Page 1 of 3




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     ALI SHAHROKHI,
 7                                                         Case No.: 2:20-cv-01623-JAD-NJK
            Plaintiff(s),
 8                                                                      ORDER
     v.
 9                                                              [Docket Nos. 31, 37, 38]
     JUDGE MATHEW HARTER, et al.,
10
            Defendant(s).
11
12         Pending before the Court is Defendant Judge Mathew Harter’s motion to stay discovery
13 pending resolution of his motion to dismiss. Docket No. 31. Also pending before the Court are
14 joinders to Defendant Harter’s motion to stay discovery filed by Defendants Thomas Standish,
15 Philip Spradling, and Kizzy Burrow. Docket Nos. 37, 38. The Court has considered Defendant
16 Harter’s motion, Defendants’ joinders, Plaintiff’s responses to the motion and joinders, and
17 Defendant Harter’s reply. Docket Nos. 31, 37, 38, 47, 51, 53, 54. The motion and joinders are
18 properly resolved without a hearing. See Local Rule 78-1.
19         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
20 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). “The Federal Rules of Civil Procedure do not provide
21 for automatic or blanket stays of discovery when a potentially dispositive motion is pending.”
22 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Discovery should proceed
23 absent a “strong showing” to the contrary. See, e.g., Turner Broadcasting Sys., Inc. v. Tracinda
24 Corp., 175 F.R.D. 554, 556 (D. Nev. 1997). The case law in this District makes clear that a stay
25 of discovery is appropriate when: (1) the pending motion is potentially dispositive in nature and
26 scope; (2) the potentially dispositive motion can be decided without additional discovery; and (3)
27 the Court has taken a “preliminary peek” at the merits of the potentially dispositive motion and is
28

                                                    1
           Case 2:20-cv-01623-JAD-NJK Document 61 Filed 11/10/20 Page 2 of 3




 1 convinced that the plaintiff will be unable to state a claim for relief. See Kor Media Group, LLC
 2 v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013). 1
 3         Defendant Harter submits that discovery in this case should be stayed pending resolution
 4 of his motion to dismiss because absolute immunity bars Plaintiff’s claims, Plaintiff fails to state
 5 a claim upon which relief can be granted, and the Younger abstention doctrine applies. See Docket
 6 No. 31 at 5–8. The Court finds that each of the three elements required to stay discovery has been
 7 shown in this case and that a stay of discovery is warranted as to Defendant Harter.
 8         Defendants Standish and Spradling submit that a stay of discovery in this case is
 9 appropriate because the pending motions to dismiss are potentially dispositive. Docket No. 37 at
10 5. However, the Federal Rules of Civil Procedure do not provide for automatic or blanket stays of
11 discovery merely because dispositive motions are pending. Tradebay, LLC, 278 F.R.D. at 600.
12 Thus, the Court finds that the three elements required to stay discovery have not been shown and
13 that a stay of discovery is not warranted as to Defendants Standish and Spradling.
14         Defendant Burrow submits that discovery in this case should be stayed “because she is
15 immune from suit under Nevada’s Anti-SLAPP law.” Docket No. 38 at 2. The Court finds that
16 Defendant Burrow’s motion meets the Tradebay, LLC standard and, therefore, a stay of discovery
17 as to this Defendant will be granted.
18         Accordingly, Defendant Harter’s motion to stay discovery is GRANTED. Docket No. 31.
19 Defendant Burrow’s joinder to Defendant Harter’s motion is GRANTED. Docket No. 38.
20 Defendants Standish and Spradling’s joinder is DENIED without prejudice. Docket No. 37.
21         No later than November 19, 2020, Plaintiff and Defendants Standish and Spradling must
22 file a proposed joint discovery plan. In the alternative, Defendants Standish and Spradling may
23 file a renewed motion to stay discovery, addressing all relevant standards, no later than November
24
25         1
            Conducting the “preliminary peek” puts the undersigned in an awkward position because
   the assigned district judge who will decide the motion to dismiss may have a different view of its
26 merits. See Tradebay, 278 F.R.D. at 603. The undersigned’s “preliminary peek” at the merits of
   that motion is not intended to prejudice its outcome. See id. As a result, the undersigned will not
27 provide a lengthy discussion of the merits of the pending motion to dismiss in this instance.
   Nonetheless, the undersigned has carefully reviewed the arguments presented in the motion to
28 dismiss and subsequent briefing.

                                                     2
          Case 2:20-cv-01623-JAD-NJK Document 61 Filed 11/10/20 Page 3 of 3




 1 19, 2020. In the event the resolution of Defendants Harter and Burrow’s motions to dismiss do
 2 not result in the dismissal of all counts against them, each Defendant must file, in concert with
 3 Plaintiff, a joint proposed discovery plan, no later than 14 days after the issuance of the order
 4 resolving the motion to dismiss against each respective Defendant.
 5         IT IS SO ORDERED.
 6         Dated: November 10, 2020
 7                                                            ______________________________
                                                              Nancy J. Koppe
 8                                                            United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
